Citation Nr: 1533724	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 2004 to November 2009.

The matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, granted service connection for left and right knee disabilities and assigned a separate 10 percent rating for each disability, effective November 15, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal (VA Form 9) received in April 2012, he asserted that his service-connected knee disabilities had worsened.  The Board notes that the appellant's last VA examination was in February 2010, more than 5 years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Board finds that the issue of entitlement to a TDIU was raised in the Veteran's VA Form 9.  See also July 2015 Appellate Brief.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court determined that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, was not a separate claim for benefits, but was an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial increased rating or a regular increased rating.  Rice, 22 Vet. App. at 453-54. 

The Board notes that the Veteran does not currently meet the criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The RO has not adjudicated this matter and the VA examination of record does not appropriately consider the issue of a TDIU.  As a result, the Board finds an opinion is needed regarding the Veteran's ability to obtain substantially gainful employment in light of his service-connected disabilities.

Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for TDIU.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left and right knee disabilities.  The claims file must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should report the ranges of motion for the Veteran's left and right knees.  

The examiner should note whether the left and right knee disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, or pain.

The examiner must specifically discuss any flare-ups reported by the Veteran and determine whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degrees of lost motion during such flare-ups.  (If no flare-ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in the prior February 2010 examination report.  If this cannot be accomplished, the examiner must explain why this is so.)

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

The examiner should opine as to whether, without regard to age or impact of any nonservice-connected disability, the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Adjudicate the claim of entitlement to a TDIU.

5.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




